Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a second Non-Final Office action. While the examiner does not want to prolong prosecution, there are a number of issues throughout the claims that appear to have been overlooked in the first office action. For this reason, a second Non-Final Office action is being issued to make sure all outstanding matters are brought to light in any pending rejections are clearly set forth. Should also be noted that the examiner for this application has changed. Contact information for the current examiner can be found at the end of this office action.

Claim Objections
Claims 9 and 14 objected to because of the following informalities:
Regarding claim 9, line 24 it appears there should be a comma following “arrangement” so as to clarify the transition between limitations regarding the first portions and second portions. 
Regarding claim 14, line 3, it appears there is a word missing following “complementally”. 
Appropriate correction is required.
As there is potentially allowable subject matter in this application, examiner asks that the applicant thoroughly review all pending claim language so as to clean up and correct any grammatical or typographical errors prior to the point of any allowance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Re: claim 18: “displacement means”, 	
sufficient structure: “including a motor and a gearbox arrangement for displacing the linkage assemblies between a collapsed retracted condition and an extended condition”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 9, line 11, the recitation “inwardly the second connecting arrangement” renders the claim generally indefinite and unclear. It is not clear what is being described as “inwardly the second connecting arrangement”. Is the first step support connecting arrangement inward of the second connecting arrangement? Or is it the fourth linkage member that is “inwardly” of the second connecting arrangement. 
Again, in claim 9, lines 14-15, it is unclear if it is the third connecting arrangement or the fifth linkage member that is “inwardly” of the first step support connecting arrangement.
Similarly, in claim 9, line 17, it is unclear if it is the second step support connecting arrangement or the sixth linkage member that is “intermediate” the third connecting arrangement and the first connecting arrangement.
Additionally, in each of these above instances it is unclear how the term “inwardly” is being applied as there is no inside or outside regarding the overall 
While clarifying where and how components are connected to one another can help claim language read over prior art, it is still important that the limitations regarding the arrangements are clearly set forth. Applicant may consider claim language clarifying what directions or surfaces they are referring to prior to referencing arrangements or components as being inward, outward or intermediate with respect to other arrangements where components.
Claim 16 contains the trademark/trade name Vesconite TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bush assemblies and, accordingly, the identification/description is indefinite.
Claim 17 recites the limitation "the step support connecting arrangement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear 
Dependent claims not directly named and claims incorporating claim 9 our rejected for being dependent upon/incorporating unclear claim language.
Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 14, 15 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Marrow et al. (US 2,921,645), as best understood in light of the above rejections.
Marrow et al disclose:
Claim 9: A linkage assembly for a retractable ladder arrangement (figures 1-3) which includes: 

a first connecting arrangement for connecting and allowing pivotal displacement between proximal end regions of a first linkage member and a second linkage member (see below);
a second connecting arrangement for connecting and allowing pivotal displacement between distal end regions of the first linkage member and a third linkage member (see below);
a first step support connecting arrangement for connecting the first linkage member and a fourth linkage member inwardly the second connecting arrangement and for providing a first stepping formation for a user (see below);
a third connecting arrangement for connecting and allowing pivotal displacement between the first linkage member and a fifth linkage member inwardly the first step support connecting arrangement (see below);
a second step support connecting arrangement for connecting the first linkage member and a sixth linkage member intermediate the third connecting arrangement and the first connecting arrangement and for providing a second stepping formation for a user (see below);
wherein the step support connecting arrangements include shafts (14) having first portions (14a) which are shaped to be received by and inhibit relative pivotal displacement between the first linkage member and the first stepping formation (by locking 14 w/ respect to the linkage), and the first linkage member and the second stepping formation (via their connecting components) respectively (by locking 14 w/ respect to the linkage), during the extension and retraction of the retractable ladder 

[Wingdings font/0xE0]Regarding the interpretation in “inwardly” examiner notes that there are a number of different ways components or arrangements can be considered “inward” w/ respect to one another, as explained in the above 112(b) rejection. 
 
[Wingdings font/0xE0]For connecting arrangements: there are pivoting bolt connections between all overlapping and/or intersecting members of the lazy tong arrangements. 
1st & 3rd connecting arrangements @ 22 = the pivot connections between the members of lazy tong 11 (linkages in solid lines) and the members of the lazy tong 12 (linkages shown in dashed lines).

    PNG
    media_image1.png
    414
    802
    media_image1.png
    Greyscale
	


2nd connection arrangements @ 17=pivot connections between members of lazy tong 11.

    PNG
    media_image2.png
    474
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1017
    496
    media_image3.png
    Greyscale


Claim 10: A linkage assembly as claimed in claim 9 wherein the first elongate linkage member has first, second and third receiving apertures (apertures that receive pivot bolts 17, 20 and 22) defined therein for receiving the first, second and third connecting arrangements, respectively (see notes and images above).
Claim 11: A linkage assembly as claimed in claim 10 wherein the first, second and third receiving apertures are generally circular in cross-section (figures 2 & bolts being generally circular in cross section).
Claim 14: A linkage assembly as claimed in claim 10 wherein the first, second and third connecting arrangements include additional shaft portions (the bolts themselves) which are configured to be received complementally the receiving apertures in the respective corresponding linkage members to allow relative pivotal displacement therebetween (figures 1, 2, and inserted images above).
Claim 15: A linkage assembly as claimed in claim 14 wherein the connecting arrangements include bearing assemblies (best seen at all pivotal connections in figure 1) which are shaped and configured to be arranged between the additional shaft portions and receiving apertures to improve pivotal displacement between the respective linkages and shaft portions (figure 2).
Claim 17: A linkage assembly as claimed claim 11 wherein the step support connecting arrangement includes a bearing (best seen in figure 2) shaped and configured to be arranged between the second portion of the shaft and circular receiving apertures of the first linkage member to allow pivotal displacement therebetween (figure 2 & inserted text above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al., as best understood in light of the above rejections. While Morrow et al. does not specifically disclose the bush assemblies to be the trademarked brand Vesconite, examiner notes that it would have been obvious in the art to provide/use any brand bush assembly that is readily available and provides the same function. Examiner refers to MPEP 2144.06 Substituting Equivalents Known for the Same Purpose, and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose, wherein it is explained that substituting a known equivalent “is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the filing to use whatever brand bush assembly is readily available and provides the same function.


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. as applied to claim 9 above, and further in view of Krobot (US 8251178). Morrow fails to show the primary displacement means, coupling and controller.
However, Krobot shows a primary displacement means includes a motor (34) and gearbox (at 35) arrangement, wherein a coupling means is provided for coupling
the gearbox arrangement to the motor (figures 4, 13, 14); and a controller (col. 4, lines 62-67).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have provided Morrow a primary
displacement means, coupling and a controller, as taught by Krobot, since it would have provided the predictable results of facilitating displacement of his ladder, 
 With respect to claim 20, the examiner takes OFFICIAL NOTICE that the practice of providing a remote controller as a controlling means is conventional. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified his controller, as taught by Krobot, to comprise a remote controller, as is conventional, since it would have provided the predictable results of remotely control the displacement of his ladder. Examiner notes that applicant did not contest the Official Notice and so it has been accepted as prior art. 
Re: claim 19 examiner takes Official Notice that providing a backup driving means, such as a pressure vessel coupled to the motor and gearbox, four and the motors and operable, is old and well-known in the art. It has long been known and is conventional in the art to provide backup power means for power operated devices, should the primary power source be and operable.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any the same application of prior art as the previous correspondence. While Morrow et al. and Krobot were both applied in the previous office action, examiner notes the rejection itself, primarily for claim 9 has been adjusted, and dependents not previously clearly addressed have now been addressed.
Again, it is noted that this office action is a second Non-Final Office action. While the examiner does not want to prolong prosecution, there are a number of issues throughout the claims that appear to have been overlooked in the first office action. For this reason, a second Non-Final Office action is being issued to make sure all outstanding matters are brought to light and any pending rejections are clearly set forth. It should also be noted that the examiner for this application has changed. Contact information for the current examiner can be found at the end of this office action.


Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634